Citation Nr: 1522875	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a March 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran provided competent and credible testimony that he experienced hearing loss in service and the he continued to experience hearing loss since separation from service. 

2.  The competent medical opinion evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  Sensorineural hearing loss is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's hearing loss is shown by the private audiology examinations of record to meet the criteria to be considered a disability for VA purposes.  The Veteran did not report for a scheduled VA examination.

In a letter received September 2009, the Veteran's private audiologist found that the Veteran's bilateral hearing loss was more pronounced that would be expected for someone his age and opined that the Veteran's bilateral hearing loss was a direct result from service noise exposure.  The examiner based the opinion on a review of the service medical records and private treatment records. 

In a July 2011 private treatment record, the Veteran's audiologist opined that the Veteran's hearing loss was less likely as not related to service noise exposure.  In the rationale, the audiologist noted the Veteran entered and exited service with normal hearing and noted there was no degradation noted in the Veteran's hearing at time of separation. 

In a February 2015 letter, the Veteran's private audiologist opined that it was more likely than not that Veteran's hearing loss was secondary to noise exposure during service.  As rationale, the audiologist noted that the Veteran's severe high frequency hearing loss bilaterally on the audiogram at 4000 and 8000 Hertz was more pronounced than would be expected for someone the Veteran's age. 

During the March 2015 Board hearing, the Veteran stated that he experienced hearing loss in service, which continued to the present.  He reported exposure to acoustic trauma in the form of training with a rifle company.  The Veteran's service separation form shows decorations for qualifying on the M-60 machine gun, 45 caliber pistol, and M-14 rifle.  Therefore, the Board finds the Veteran's reports of noise exposure are consistent with the circumstances of service.  38 U.S.C.A. § 1154(a) (West 2014).  

In the July 2011 record, the Veteran's private audiologist based the negative opinion on the Veteran's hearing at separation but did not fully assess the Veteran's competent assertions that have been presented in support of the claim.  Furthermore, normal hearing at separation is not fatal to claim of entitlement to service connection for bilateral hearing loss.  Therefore, the Board finds that opinion of limited probative weight.

The Veteran has provided competent and credible testimony that he experienced hearing loss in service and that he continued to experience hearing loss since discharge from service.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the record contains September 2009 and February 2014 medical opinions that support the Veteran's claim.  The Board finds those opinions to be of high probative value as they consider the Veteran's contentions and contain a rationale supported by the record.

The Board finds that the evidence for and against the claim is in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the  criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


